Citation Nr: 0502564	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-07 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals, cerebral concussion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In January 2005 the veteran 
presented testimony at a hearing before the undersigned 
Veterans' Law Judge.

The veteran has raised (during his January 2005 Board 
hearing) the issue of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  This matter is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected residuals of cerebral 
concussion are not manifested by any current obvious 
neurological deficits; there is no evidence of headache, 
dizziness, or insomnia, etc., until many years after service 
separation, and these have not been recognized as symptomatic 
of brain trauma.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
cerebral concussion are not met.  38 U.S.C.A. § 1155 (West 
2002), 38 C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 8045, 
9304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate a claimant's claim.  The Board 
finds that the RO decisions and correspondence provided to 
the veteran in this case have notified him of all regulations 
pertinent to his claim, informed him of the reasons for which 
it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  Further, the Board notes that the claims file 
contains relevant service and post-service medical records, 
including VA examinations and treatment records.

In December 2001 the RO sent a letter to the veteran 
explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran of what evidence was 
necessary to establish entitlement, what evidence the veteran 
needed to provide, and what evidence and information VA would 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The letter also asked the veteran to notify VA of any other 
evidence he would like to have considered.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that the 
appellant was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  As such, the duty to assist and 
notify as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000, has been 
satisfied with respect to the issue on appeal.  See 38 
U.S.C.A. §§ 5103, 5103A.

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran is represented, and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

In November 1951 the veteran was granted service connection 
for residuals of a cerebral concussion and was assigned a 
noncompensable rating that has remained in effect since that 
time.

In evaluating brain disease due to trauma under Diagnostic 
Code 8045, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304, dementia due to head trauma.  This 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  38 
C.F.R. Part 4, § 4.124a, Diagnostic Code 8045.

At the hearing on appeal in January 2005, it was contended 
that the has complaints of headache, lightheadedness, memory 
problems, restlessness, agitation, and irritability which 
could be related to his concussion injury, as well as any 
other identified cause.  

The current record (including VA examinations dated in 
October 2001, October 2002, and April 2003) reveals no 
clinical findings or diagnoses of purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., as contemplated under 
Diagnostic Code 8045, and no diagnosis of multi-infarct 
dementia associated with brain trauma, as contemplated under 
the provisions of Diagnostic Code 9304.  In fact, the October 
2001 VA brain and spinal cord examination noted that there 
were no current obvious neurological deficits.

The record also reveals that there was no evidence of 
headache, dizziness, or insomnia, etc., until many years 
after service separation, and such have not been recognized 
as symptomatic of the veteran's brain trauma.  The Board also 
notes that the veteran made no mention of headaches during 
his more than one year of service following the August 1945 
head injury.  There is no medical evidence which associates 
any current complaints with his head injury in service.  
While the veteran may associate his current complaints with 
the injury almost 60 years earlier, that is a medical 
determination.  Evidence that requires medical knowledge must 
be provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  As such, the Board finds 
that the preponderance of the evidence is against a 
compensable rating for this disability.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the preponderance 
of the evidence is against the veteran's claim.  As such, 
this case does not present such a state of balance between 
the positive evidence and the negative evidence to allow for 
a more favorable determination.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board finds that there has been no showing by the veteran 
that the residuals of cerebral concussion have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.




ORDER

Entitlement to an increased (compensable) rating for 
residuals, cerebral concussion is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


